           Case 2:20-cv-02168-RFB-BNW Document 31 Filed 07/29/21 Page 1 of 2




 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   SANTORO WHITMIRE
     10100 W. Charleston Blvd., Suite 250
 3
     Las Vegas, Nevada 89135
 4   Telephone:     702/948-8771
     Facsimile:     702/948-8773
 5   Email: jwhitmire@santoronevada.com
     Attorneys for Defendant Elizabeth Pami
 6
                                 UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8

 9   CERTAIN UNDERWRITERS AT LLOYD’S,                  Case No.: 2:20-cv-02168-RFB-BNW
     LONDON SUSCRIBING TO CERTIFICATE
10   NO. V588122,                                      STIPULATION AND ORDER
                                                       EXTENDING THE TIME FOR
11                 Plaintiff,
                                                       DEFENDANTS TO FILE RESPONSE TO
12          v.                                         PLAINTIFF’S MOTION FOR SUMMARY
                                                       JUDGMENT
13   ELIZABETH PAMI, an individual; NANCY
     JEAN MARTINEZ, an individual;                     (First Request)
14
                   Defendants.
15

16          Plaintiff and Defendants, by and through their undersigned counsel, state the following:
17          1.     Plaintiff’s Motion for Summary Judgment was filed on July 09, 2021. (ECF No.
18   29.
19          2.     The current deadline for Defendants to file their response is July 30, 2021.
20          3.     Defendants’ counsel are seeking an approximate thirty (30) day extension to file
21   their Responses.
22          4.     The parties agree to extend the date for Defendants to file their Responses from
23   July 30, 2021 to August 31, 2021.
24          5.     Good cause exists this extension of time. The parties are actively attempting to
25   resolve both the underlying state court litigation and the coverage litigation that is pending
26   before this Court. Mediation has occurred with the Hon. David Barker, and additional efforts
27   are being made to resolve any remaining issues that are being negotiated. The parties are
28
           Case 2:20-cv-02168-RFB-BNW Document 31 Filed 07/29/21 Page 2 of 2




 1   cautiously optimistic that the litigation will be resolved in its entirety. This extension is being
 2   sought in good faith, for good cause and not for the purposes of undue delay.
 3          IT IS SO AGREED AND STIPULATED:
 4   COCHRAN, DAVIS &                                  SANTORO WHITMIRE
     ASSOCIATES, P.C.
 5
     /s/ Lisa Hansen                                   /s/ James E. Whitmire
 6
     JOAN E COCHRAN, ESQ.                              JAMES E. WHITMIRE, ESQ.
 7   LISA KRALIK HANSEN, ESQ.                          Nevada State Bar No. 6533
     36 Malaga Cove Plaza, Suite 206                   10100 W. Charleston Blvd., Suite 250
 8   Palos Verdes Estates, CA 90274                    Las Vegas, NV 89135
     (310) 373-0900 - telephone                        (702) 948-8771 (telephone)
 9   (310) 373-0244 – facsimile                        (702) 948-8773 (facsimile)
     joan@cochranlaw1.com                              jwhitmire@santoronevada.com
10
     lisa@cochranlaw1.com                              Attorney for Defendant Elizabeth Pami
11   Attorneys, admitted pro hac vice, for
     Plaintiff
12
     THE 702 FIRM
13

14
     /s/ Tracee Duthie
15   TRACEE DUTHIE, ESQ.
     400 S. 7th Street, Suite 400
16   Las Vegas, NV 89101
     (702) 776-3333
17   (702) 505-9787
18   tracee@the702firm.com
     Attorneys for Defendant Nancy Jean Martinez
19

20
                                                  IT IS SO ORDERED:
21

22

23                                                ___________________________________
                                                  UNITED STATES DISTRICT JUDGE
24
                                                  DATED: ____________________________
25
                                                  DATED this 29th day of July, 2021.
26
27

28
                                                    -2-
